Citation Nr: 9932359	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including headaches and blurred vision.

2.  Entitlement to an initial compensable rating for a scar 
of the left temporoparietal scalp.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability, for the period from December 17, 
1992 to December 12, 1995.

4.  Entitlement to an rating in excess of 20 percent for a 
left knee disability from December 12, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1969 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) New Orleans Regional Office (RO).  In July 1999, the 
veteran testified at a Board hearing at the RO.

By February 1993 rating decision, the RO granted service 
connection for bursitis of the left knee and a scar of the 
left temporoparietal scalp and assigned initial zero percent 
ratings for both disabilities, effective December 17, 1992, 
the date of receipt of the veteran's original claim for those 
disabilities.  Also in the February 1993 rating decision, the 
RO denied service connection for a head injury.

The veteran appealed these determinations, including the 
initial disability ratings assigned by the RO.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In September 1994, he 
testified before a Hearing Officer at the RO.  By February 
1995 decision, the Hearing Officer granted an initial 10 
percent rating for the veteran's left knee disability, 
effective December 17, 1992.  Although an increased rating 
was granted, the issue of an initial rating in excess of 10 
percent for a left knee disability nevertheless remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Thereafter, inexplicably, the RO failed to certify the 
veteran's appeal to the Board.  Thus, his appeal of the 
issues of service connection for residuals of a head injury, 
and increased ratings for a scar of the left temporoparietal 
scalp and a left knee disability remained pending.

In February 1996, the veteran again contacted the RO and 
requested an increased rating for his left knee disability.  
By April 1996 rating decision, the RO denied a rating in 
excess of 10 percent for a left knee disability.  The veteran 
again "appealed" the RO determination and in November 1997, 
he again testified at an RO hearing.  By April 1998 decision, 
the Hearing Officer assigned a 20 percent rating for the left 
knee disability (recharacterized as degenerative joint 
disease of the left knee with probable meniscus injury), 
effective December 12, 1995.  

In view of the procedural history of this case and the fact 
that there is no indication of record that the veteran wished 
to withdraw his appeal as to any of the issues set forth 
above, the issues now on appeal are as set forth on the cover 
page above.


FINDINGS OF FACT

1.  Service medical records document that the veteran 
sustained a head injury in March 1971, and the record 
contains a medical opinion suggesting a possible link between 
his headaches and in-service head injury.

2.  The record contains no competent medical evidence of a 
link between the veteran's complaints of blurred vision and 
his military service or any incident therein, including the 
March 1971 head injury.  

3.  From the initial grant of service connection on December 
17, 1992 to December 12, 1995, his left knee disability was 
manifested by subjective complaints of pain and swelling 
increased with activity and occasional episodes of giving way 
without locking; the objective findings include normal to 
slight limitation of motion without indication of recurrent 
subluxation or lateral instability, ankylosis, limitation of 
leg flexion between 15 and 30 degrees, limitation of leg 
extension between 15 and 45 degrees, or functional 
limitation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches as a residual of a head injury is well grounded.  
38 U.S.C.A. § 5107(a).

2.  The claim of entitlement to service connection for 
blurred vision as a residual of a head injury is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met at any 
time during the period from December 17, 1992 to December 12, 
1995.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R.§§ 4.40, 4.45, 4.59, 4.17a Diagnostic Codes 5003, 5019, 
5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's April 1969 military enlistment medical 
examination report shows that he reported that he had been 
"hard of hearing" all of his life.  He denied a history of 
trauma.  Physical examination was within normal limits and a 
skull X-ray showed no abnormality.  

In June 1970, the veteran complained of headaches and it was 
noted that he was in need of glasses.  In August 1970, he 
complained of recurring bitemporal headaches with radiation 
to the neck.  The assessment was sensorineural hearing loss, 
existed prior to service.

In March 1971, he sought treatment after he fell and hit his 
head on a bottle.  A cut on his head was sutured.  No other 
pertinent abnormalities were recorded.

In November 1972, the veteran sought treatment for left knee 
pain which he stated had been present for the past month.  He 
denied a history of trauma.  X-ray examination showed no 
significant abnormalities.  The impression was left 
subpatellar bursitis.  

At his military separation medical examination conducted in 
December 1972, the veteran reported left knee pain since 
November 1972.  He also reported that he had sustained a head 
injury in 1970, including a laceration to the head repaired 
by sutures.  The examiner indicated that the veteran had no 
residual complaints regarding this injury and there were no 
sequelae.  The veteran also reported a history of frequent or 
severe headaches in August 1971.  

In January 1973, the veteran underwent an arthrogram for a 
Baker's cyst of the left knee which was negative.  The 
assessment was arthralgia of the left knee.  

In December 1992, the veteran filed claims of service 
connection for residuals of a left knee injury and residuals 
of a head injury.

In support of his claim, the RO obtained VA outpatient 
treatment records for the period of December 1988 to December 
1992.  These records show that in February 1991, he 
complained of pain the left knee with swelling for the past 
two weeks.  He reported having knee problems for many years.  
In July 1991, he again complained of left knee pain and 
popping.  He denied locking or episodes of "giving out."  
Physical examination showed range of motion to be flexion to 
120 degrees and extension to zero degrees.  The collateral 
ligaments were stable.  There was pain to palpation at the 
medial joint line.  X-ray examination showed minimal 
degenerative changes.  The assessment was probable left 
medial meniscus tear.  In December 1992, he again complained 
of left knee pain.  The assessment was left medial meniscus 
tear.

In January 1993, the veteran underwent VA medical examination 
at which he reported a history of a head injury in service 
resulting in lacerations requiring sutures.  He denied loss 
of consciousness, skull fractures, cerebral concussion, 
subdural hematoma, burr-holes, or craniotomy.  With respect 
to current complaints, he reported occasional left sided 
headaches with transient blurring of the vision in the left 
eye.  It was noted that the veteran used eyeglasses for 
myopia.  The veteran also reported a left knee condition 
since 1972.  He stated that he had chronic left knee pain 
aggravated by bending, kneeling, and ambulation more than one 
quarter to one half mile.  He also reported crepitus and 
chronic swelling of the left knee with occasional buckling 
without locking.  Objective findings included superficial 
scars of the left prepatellar region.  Neurological 
examination was normal without any objective evidence of 
neurological deficits on cursory examination.  With respect 
to the left knee, there was mild effusion without clinical 
evidence of synovitis or deformity.  There was no subluxation 
or lateral instability, non-union with loose motion, or 
malunion.  Range of motion of the left knee was normal with 
mild tenderness on extreme motion.  X-ray study of the left 
knee was normal.  The examiner indicated that there were no 
functional effects from the veteran's disability.  The 
assessments were chronic left knee sprain and status 
following blunt head trauma with occasional residual 
headache; no clinical evidence of post-traumatic 
encephalopathy, etc.

Subsequent VA outpatient treatment records show that in July 
1993, the veteran sought treatment for left knee pain.  In 
August 1993, the diagnoses included meniscus tear of the left 
knee.


II.  Analysis

Service connection for residuals of a head injury, including 
headaches and blurred vision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U. S.C.A. 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

In this case, the veteran's service medical records confirm 
that in March 1971, he was treated after he fell and hit his 
head on a bottle, sustaining lacerations, requiring sutures.  
Also, on VA medical examination in January 1993, the 
examiner's assessments included status following blunt head 
trauma with occasional residual headache.  On this basis, the 
Board finds that the veteran's claim of service connection 
for headaches as a residual of a head trauma is well 
grounded.  As set forth below in the Remand below, however, 
the Board concludes that additional evidentiary development 
is needed as to this matter prior to a final adjudication.  

Regarding his claimed blurred vision, the Board notes that 
the record contains no competent medical evidence of a nexus 
between any current blurred vision and his military service 
or any incident therein, including the March 1971 head 
injury.  Thus, the claim of service connection for blurred 
vision as a residual of a head injury is not well grounded.  

The Board has considered the fact that the veteran was issued 
glasses for a refractive error in service and that on VA 
examination in January 1993, the examiner indicated that the 
veteran continued to wear glasses for myopia.  However, under 
applicable criteria, congenital or developmental defects 
(including refractive errors of the eyes) may not be service 
connected as they are not diseases or injuries under the law.  
38 C.F.R. § 3.303 (1999).  Moreover, although congenital or 
development defects may be service connected if a 
superimposed injury occurs during, or as a result of, active 
service, in this case, there is no such evidence.  See VA 
O.G.C. Prec. Op. No. 82-90 (July 18, 1990), 55 Fed. Reg. 
45,711 (1990).  Again, there is no medical evidence of a 
nexus between any current myopia and any head injury in 
service.  The veteran, as a layperson, is not competent to 
provide evidence of such a nexus.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, evidence of a plausible 
claim of service connection for blurred vision as a residual 
of a head injury has not been submitted.

Increased rating for a left knee disability for the period of 
December 17, 1992 to December 12, 1995

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Once an appropriate Diagnostic Code has been chosen, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (1999).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  More recently, however, the Court determined 
that the above is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of 
initial award, separate ratings can be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

The record reveals that the RO evaluated the veteran's left 
knee disability as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5019, pertaining to 
bursitis.  That code instructs that the disability is rated 
on limitation of motion of affected parts as degenerative 
arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray evidence is rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath, supra.

Under Diagnostic Code 5257, pertaining to other impairment of 
the knee, a 10 percent disability rating is warranted for 
slight impairment (i.e. recurrent subluxation or lateral 
instability) of the knee.  A 20 percent rating contemplates a 
moderate degree of impairment and a maximum 30 percent rating 
is warranted for a severe degree of impairment to the knee.  

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (1999).  

When there is evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of locking, pain 
and effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).

Under 38 C.F.R. § 4.71a, Code 5259 (1999), symptomatic 
removal of semilunar cartilage warrants the assignment of a 
maximum 10 percent disability evaluation.

Finally, the Schedule provides a 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).

The General Counsel has also determined that a claimant with 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 (so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§  4.14).  VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability, as well as arthritis and 
limitation of motion of the knee, then he is entitled to 
consideration of separate disability ratings under Diagnostic 
Codes 5003 and 5257.

In this case, on careful review of the evidence of record, 
the Board finds that a rating in excess of 10 percent is not 
warranted at any time during the period from December 17, 
1992 to December 12, 1995.  

As set forth above, to warrant an evaluation in excess of 10 
percent, there must be evidence of the following:  ankylosis 
of the knee at a favorable angle in full extension or in 
slight flexion between zero and 10 degrees, in flexion 
between 10 and 45 degrees, or extremely unfavorable in 
flexion at an angle of 45 degrees (Diagnostic Code 5256); 
moderate impairment of the knee due to recurrent subluxation 
or lateral instability (Code 5257); a dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint (Code 5258); limitation of flexion of 
the leg between 15 and 30 degrees (Code 5260); or limitation 
of extension of the leg between 15 and 45 degrees (Code 
5261).

In this case, the evidence shows that the criteria for a 
rating in excess of 10 percent were not met at any time 
during the relevant time period.  For example, the evidence 
shows that the veteran's left knee motion ranged from normal 
(at best) to from zero to 120 degrees (at worst).  These 
findings do not warrant an increased rating under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 5261.

Likewise, although the record contains a diagnosis of torn 
meniscus and the veteran reported occasional giving way, it 
is noted that he denied locking, and there is no objective 
medical evidence of frequent episodes of locking or ankylosis 
of either knee.  In addition, the record shows that repeated 
examination of the veteran's left knee has shown no objective 
evidence whatsoever of laxity, subluxation, or lateral 
instability.  Thus, an evaluation in excess of 10 percent is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258.  

Having identified no condition in the medical evidence of 
record warranting an evaluation greater than 10 percent, the 
veteran's left knee disability does not justify an initial 
evaluation in excess of 10 percent for the period from 
December 17, 1992 to December 12, 1995.

In reaching this decision, the Board has also considered 
whether VA O.G.C. Prec. Op. No. 23-97 is for application.  In 
this case, however, although there is some X-ray evidence of 
arthritis, there is no evidence of lateral instability or 
subluxation.  The Board notes that the General Counsel 
indicated in its opinion that "[w]hen a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned."  Id. at 3.  
In this case, medical findings are insufficient to warrant a 
compensable evaluation under Diagnostic Code 5257.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 
at 206-07.  However, it is concluded that the medical 
evidence is insufficient to warrant an increased rating.  As 
noted above, on VA examination in January 1993, the examiner 
concluded that the veteran's disability resulted in no 
functional impairment.  Under the circumstances, the Board 
believes that any functional loss of the knee during the 
relevant period was adequately reflected in the 10 percent 
rating.

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The findings in this case, however, do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran did not 
report any lost time from work as a result of his knee 
disability during the relevant time period, and the record 
does not reflect any periods of hospitalization for this 
disability from December 17, 1992 to December 12, 1995.  
Under such circumstances, the Board finds that the impairment 
resulting from the veteran's left knee disability was 
adequately compensated by the 10 percent rating, and the 
provisions of 38 C.F.R. § 3.321 are not for application.


ORDER

The claim of service connection for headaches as a residual 
of a head injury is well grounded.

Service connection for blurred vision as a residual of head 
injury is denied.

An initial rating in excess of 10 percent for a left knee 
disability for the period from December 17, 1992 to December 
12, 1995 is denied.


REMAND

As set forth above, the Board concludes that the veteran's 
claim of service connection for headaches as a residual of a 
head injury is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  However, after a review of the 
record, the Board finds that that the etiology of the 
veteran's currently reported headaches is unclear, including 
any relationship to his in-service head injury.  In a number 
of decisions, the Court has admonished that the Board must be 
guided by medical expert opinion and may not substitute its 
own judgment therefor.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Thus, a VA medical examination is necessary 
in order to determine the nature and etiology of any 
headaches which may now be present.

In addition, the Board finds that the veteran's claim for an 
initial compensable rating for a scar of the left 
temporoparietal scalp and a rating in excess of 20 percent 
for a left knee disability, from December 12, 1995, are well 
grounded within the meaning of 38 U.S.C.A. 5107.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well 
grounded).

Since he has submitted a well-grounded claims, VA has a duty 
to assist in the development of facts pertinent to the claim.  
38 U.S.C.A. 5107(a).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The record in this case reflects that the veteran has not yet 
been afforded a VA medical examination addressing the issue 
of an increased rating for a scar of the left temporoparietal 
scalp.  While a VA medical examination conducted in January 
1993 apparently identified the presence of such scars, the 
examination report contains no findings addressing the 
pertinent schedular criteria.  See 38 C.F.R. § 4.118, Codes 
7800 to 7805.  In that regard, it is noted that at his 
September 1994 hearing, the veteran claimed that his scar was 
tender.  Thus, a VA medical examination is necessary with 
respect to this matter.  Cf. Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria). 

Regarding his claim of entitlement to a rating in excess of 
20 percent for a left knee disability from December 12, 1995, 
the Board observes that at his July 1999 hearing, the veteran 
testified that his left knee disability had increased in 
severity since his most recent VA medical examination in 
November 1997.  The Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle, 2 Vet. App. at 632.  Thus, a new 
examination in necessary.  Moreover, the Board notes that 
November 1997 VA examination did not address functional loss 
due to pain on use or flare-ups pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In addition, at his July 1999 hearing, the veteran testified 
that he had received recent treatment for his left knee 
disability at the Alexandria VA Medical Center (MC).  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
a remand for records that are in possession of the government 
is warranted when those records "could be determinative" of 
a claim).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims, the case is 
REMANDED for the following action:

1.  The RO should contact the Alexandria 
VAMC and request treatment records 
pertaining to the veteran from December 
12, 1995.  

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected scar of the left 
temporoparietal scalp, as well as the 
etiology of his claimed headaches.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination and the examination report 
must be annotated in this regard.  The 
examiner should be requested to identify 
all scars that are residuals of the March 
1971 in-service head wound and assess 
whether any scars are tender and painful 
on objective demonstration, poorly 
nourished with repeated ulceration, or 
cause limited function.  In addition, the 
examiner should be requested to offer an 
opinion as to whether it is at least as 
likely as not that any current headaches 
are causally related to service or any 
incident therein, including the March 
1971 incident in which the veteran fell 
and hit his head on a bottle, sustaining 
a cut which required stitches.  Any 
opinion expressed must be accompanied by 
a complete rationale.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected left knee disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination and the examination report 
must be so annotated.  Any necessary 
diagnostic testing, i.e., X-ray 
examination and range of motion studies, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should include a 
detailed account of the veteran's 
subjective complaints, and a complete 
listing of all objective manifestations 
of left knee disability, to include an 
assessment of the presence and severity 
of any subluxation or lateral 
instability, arthritis, loss of motion, 
episodes of locking, pain, and effusion 
into the joint.  Also, the examiner 
should comment on whether the veteran's 
left knee disability results in 
limitation of functional ability due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.  

Thereafter, the RO should again review the case.  If the 
benefits sought on appeal are not granted, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals






